        Case 1:20-cv-01644-GSA Document 12 Filed 06/11/21 Page 1 of 1


 1

 2

 3
                                       UNITED STATES DISTRICT COURT
 4
                                   EASTERN DISTRICT OF CALIFORNIA
 5

 6
      ROBERT CLARK SHANK,                                        CASE NUMBER: 1:20-cv-01644-GSA
 7
                          Plaintiff,
 8                                                               ORDER DIRECTING ISSUANCE OF
              v.                                                 SCHEDULING ORDER
 9
      ANDREW SAUL, Commissioner of Social
10    Security,

11
                          Defendant.
12

13
             The clerk of court is directed to issue a scheduling order. No deadlines will be triggered
14
     until the administrative record is filed and the stay is lifted.
15

16   IT IS SO ORDERED.
17       Dated:     June 10, 2021                              /s/ Gary S. Austin
18                                                       UNITED STATES MAGISTRATE JUDGE

19

20
21

22

23

24

25

26
27

28
                                                          1
